OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711

             OFF8C8AL BUS
             STATE OF TEXAS>             1DW —

             PENALTY ¥QR
             PRIVATE USE                                                        MAR06 2015
3/4/2015
Bingham, Wesley Allen            ^ „                           MAILED FROM ^r8^8780-6l
This is to advise that the Court bas denied without written order the application for
writ of habeas corpus on the findingsfof the trialscourt without a hearing.
                                                                           Abel Acosta, Clerk

                              WESLEY ALLEN BINGHAM
                              STILES UNIT - TDC # 631724
                                                                           ;5clha^-iJ
                                                                      T>

                                                                &%